Title: John Quincy Adams to Louisa Catherine Johnson, 31 March 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague March 31. 1797.
        
        I received at once, and with the utmost pleasure your two Letters of the 7th: and 14th: of this month. The tenderness and affection with which you assure me that you participate in my anxieties, sheds among them a gleam of the purest consolation
        The American Election is decided, and has been declared in the manner which I have mentioned to you in former Letters. All my friends here congratulate me upon the result.— I am sure it is no subject of congratulation to me, though I am much obliged to my friends for their intentions.
        You advise me not to contemplate so constantly the dark side of things, and your advice is good.— “Tis fond, to wail inevitable ills,” says Shakspeare, and I am fully sensible that it is.— The trial is now commenced.— No more complaints— No more anticipations of evil— Spirit and perseverance; Resolution and Fortitude; these are henceforth the qualities necessary; and they will be shewn.— To perceive all the dangers of futurity, to examine and scrutinize them, is the part of prudence— To shrink from them is the part of cowardice.
        I have as yet no Letters that give me any means of forming an opinion when I shall go from hence.— It seems rather probable at present that it will not be until the fall.— According to the present prospects of things, there will be a new reason to comfort us in part for our painful separation.— Portugal seems like to be invaded by a foreign army, and if this Event should take place the residence of Lisbon, will be unpleasant for a Lady, though it might not expose you to any personal danger.
        You observe that you find it difficult to check hopes that will sometimes arise that we may yet meet—in Europe you doubtless mean, for there is no reason for us to check the hope that we shall

meet in America— The other indeed being so contrary to every probability, can only tend to prolong and renew disappointment and therefore, I think you should not indulge it
        Since I began writing this Letter, the french Minister here, called on me, and told me, he came to give me notice of an Event about to take place with him, which I suppose will one of these days (said he) happen to you too.— After such a formal introduction of discourse, as you will readily suppose I was all attention and expectation.— I thought he was at least going to announce his departure for a negotiation of Peace, or for making more War—until at length it came out— “I am going to be married,” said he.— So I thanked him for the information, wished him joy, told him that to be sure I hoped one day to have the same good fortune, and that, rather earlier in life than himself.— He is just gone, after thus passing the cup of Tantelus close under my lips.
        You desire a recommendation of books for your perusal, and I am not qualified to point you to those which you might find the most useful.— Much depends upon the taste and sentiments of the reader.— There are in the English language several very valuable and highly reputed works professedly written for the benefit of the Ladies, and containing excellent advice to them. But it is probable they are more known to you than to me.— I shall however occasionally as you wish mention such books as I think may be serviceable to you.
        Remember me affectionately to all the family, and believe me, ever / faithfully your friend.
        
          A.
        
      